            Case 2:20-cv-01055-ANB Document 17 Filed 07/29/21 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


    ASHLEY MARIE BAYSINGER,                           )
                                                      )
                  Plaintiff,                          )
                                                      )
           vs.                                        )   Civil Action No. 20-1055
                                                      )
    ANDREW SAUL,                                      )
                                                      )
    Commissioner of Social Security,                  )
                                                      )
                  Defendant.

                                              ORDER
          AND NOW, this 29th day of July, 2021, having considered the parties’ summary

judgment motions and briefs, the Commissioner of Social Security’s (“Commissioner”) final

decision, and the record, the Court will grant Defendant’s Motion in part. 1 The Court is satisfied

that the Commissioner’s denial of Plaintiff’s application for benefits pursuant to Title II of the

Social Security Act (“Act”), 42 U.S.C. § 401 et seq., is free of legal error and its findings are

supported by substantial evidence. See Schaudeck v. Comm’r of Soc. Sec. Admin., 181 F.3d 429,

431 (3d Cir. 1999) (citing Krysztoforski v. Chater, 55 F.3d 857, 858 (3d Cir.1995); 42 U.S.C.

§ 405(g)). 2


1
       Defendant seeks summary judgment in its favor with costs taxed against Plaintiff. (Doc.
No. 15, pg. 2). Because Defendant does not argue costs in its brief, the Court will not address the
issue. Pa. Dep’t of Pub. Welfare v. U.S. Dep’t of Health & Hum. Servs., 101 F.3d 939, 945 (3d
Cir. 1996). Defendant’s summary judgment motion is denied as to costs.
2
        Plaintiff argues the Administrative Law Judge (“ALJ”) erred insofar as he found she did
not suffer from a presumptively disabling impairment. She also argues the ALJ’s determination
of her residual functional capacity (“RFC”) overstates her abilities and is unsupported by
substantial evidence in the record. The Court is unpersuaded that the ALJ erred in finding
Plaintiff not disabled and will affirm the decision.
       Plaintiff fractured her ankles and sustained other injuries in a 2016 car accident. (R. 17,
20). She argues that the ALJ should have found her disabled because the impairments arising
                                                  1
         Case 2:20-cv-01055-ANB Document 17 Filed 07/29/21 Page 2 of 6




from her ankle injuries and resultant surgeries met or equaled one of the presumptively disabling
impairments listed at 20 C.F.R. Pt. 404, Subpt. P, App. 1. The impairments listed therein are
“presumed severe enough to preclude any gainful work.” Fargnoli v. Massanari, 247 F.3d 34,
39 (3d Cir. 2001) (citing 20 C.F.R. § 404.1520(d)). Plaintiff identifies listing § 1.03
(Reconstructive surgery or surgical arthrodesis of a major weight-bearing joint) as the listing
the ALJ failed to consider. For that listing, claimants must demonstrate that they lost the ability
“to ambulate effectively, as defined in 1.00B2b, and [that] return to effective ambulation did not
occur, or is not expected to occur, within 12 months of onset.” The “Inability to Ambulate
Effectively” is a defined term—it requires proof of an “extreme limitation of the ability to walk”
meaning “the use of a hand-held assistive device(s) that limits the functioning of both upper
extremities.” 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.00B2b.
         The ALJ did not consider listing § 1.03 specifically but, considering two other listed
musculoskeletal impairments (§§ 1.02 and 1.04) the ALJ found neither Plaintiff’s medical
records nor medical source statements in the record supported finding that she “would be
precluded from ambulating effectively.” (R. 18). In arguing the ALJ should have found her
impairments met or equaled listing § 1.03, Plaintiff has not identified evidence pertaining to the
inability to effectively ambulate that the ALJ overlooked. She argues the ALJ misread certain x-
ray results and alleges the consultative examiner (“CE”) found she could not “ambulate
effectively” because the CE found she could not “walk a block at a reasonable pace on rough or
uneven surfaces.” (Doc. No. 14, pgs. 14—16 (citing R. 829)). However, Plaintiff points to no
evidence that she required an assistive device(s) that limited both of her upper extremities for
ambulation, rather, the CE indicated Plaintiff could “ambulate without using a wheelchair,
walker, or 2 canes or 2 crutches” just before opining on her ability to walk a block. (R. 829).
Because Plaintiff “has not affirmatively pointed to specific evidence that demonstrates [she]
should succeed” in showing her impairment(s) meet or equal the criteria for listing § 1.03, any
failure to consider that listing specifically does not warrant remand. Woodson v. Comm’r Soc.
Sec., 661 F. App’x 762, 766 (3d Cir. 2016).
        Plaintiff also argues the ALJ’s RFC determination is not supported by substantial
evidence and overstates her abilities. A claimant’s RFC is “the most [she] can still do despite
[her] limitations.” 20 C.F.R. § 404.1545(a)(1). ALJs “assess . . . residual functional capacity
based on all of the relevant medical and other evidence” related to the claimant’s severe and non-
severe medically determinable impairments. Id. § 404.1545(a)(2)—(3). This determination
occurs at step four of the five-step sequential evaluation used by ALJs to determine disability.
Hess v. Comm’r Soc. Sec., 931 F.3d 198, 201 n.2 (3d Cir. 2019). It is essential to the rest of the
analysis because ALJs use the RFC to determine whether a claimant can return to past work or
adjust to other work at steps four and five. 20 C.F.R. § 404.1520(a)(4)(iv)—(v).
        ALJs must support their RFC determinations by identifying and explaining the evidence
that led them to that finding, as well as the evidence they necessarily rejected. Cotter v. Harris,
642 F.2d 700, 705 (3d Cir. 1981). However, ALJs are not expected to “make reference to every
relevant treatment note.” Fargnoli, 247 F.3d at 42. Nor are they required to “use particular
language or adhere to a particular format in conducting [their] analysis.” Jones v. Barnhart, 364
                                                 2
         Case 2:20-cv-01055-ANB Document 17 Filed 07/29/21 Page 3 of 6




F.3d 501, 505 (3d Cir. 2004) (citing Burnett v. Commissioner of Social Security, 220 F.3d 112,
120 (3d Cir. 2000)). Reviewing the ALJ’s finding as to RFC, this Court must ensure it is
adequately explained and supported by substantial evidence but may not reweigh the evidence
and come to its own conclusion. Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 359 (3d Cir.
2011).
        In addition to broadly arguing the ALJ’s RFC determination is insufficiently explained
and unsupported by substantial evidence, Plaintiff more specifically alleges the ALJ failed to
appropriately credit her symptoms (including pain), failed to consider the combined impact of
her impairments, neglected objective medical evidence from Dr. Gruen and Dr. Burns, and
summarily discounted the opinion provided by Bernadette Alexander, LPC. These alleged errors
are not borne out by the record. The Court will address Plaintiff’s specific challenges to the
ALJ’s decision before explaining why it has found the RFC determination enjoys the support of
substantial evidence.
        First, the Court finds the ALJ appropriately considered Plaintiff’s symptoms, including
her pain. When ALJs consider claimants’ symptoms, they must ensure those symptoms are
grounded in “medically determinable physical or mental impairment(s).” SSR 16-3P, 2017 WL
5180304, *3 (S.S.A. Oct. 25, 2017). Once the “existence” of such an impairment(s) is
established, ALJs consider the extent of those symptoms, i.e., how much they affect “the
individual’s ability to perform work-related activities.” Id. at *11. In this matter, the ALJ
specifically considered Plaintiff’s testimony concerning pain, acknowledging that she could not
take opioids but maintained a daily Ibuprofen regimen. (R. 20). He acknowledged instances
when Plaintiff’s medical providers chronicled her pain, e.g., when, in 2018, she complained to
her PCP that she was experiencing “feet and ankle pain.” (R. 21). However, the ALJ ultimately
found the medical evidence was not “entirely consistent with [Plaintiff’s] allegations of the
severity of her symptoms of ankle pain.” (R. 20). He explained that other medical evidence in
the record indicated Plaintiff healed well from surgeries that followed her 2016 accident, and that
Plaintiff exhibited stable musculoskeletal findings in 2017 and 2018. (R. 21). Nevertheless, the
ALJ accommodated Plaintiff’s pain by limiting her to sedentary work with additional limitations.
(R. 19, 21). The Court detects no oversight in the ALJ’s consideration of Plaintiff’s pain, and it
will not weigh the evidence itself or substitute its own judgment concerning limitations that
would appropriately accommodate Plaintiff’s pain. See Chandler, 667 F.3d at 359 (“Courts are
not permitted to re-weigh the evidence[.]”).
        The Court is likewise unconvinced that the ALJ failed to consider the combined effect of
Plaintiff’s impairments. Plaintiff argues the ALJ failed to consider the combined effect of her
ankle fractures, surgeries, chronic ankle pain, and obesity. She argues the ALJ’s analysis was
particularly lacking in its consideration of how Plaintiff’s obesity interacted with her other
impairments. ALJs are required to consider the combined effect of all established
impairments—severe and non-severe—when they formulate a claimant’s RFC. 20 C.F.R.
§ 404.1545(a)(2). When a claimant’s impairments include obesity, ALJs must consider how
obesity combines with other impairments to functionally limit the claimant. Santini v. Comm’r
                                                3
          Case 2:20-cv-01055-ANB Document 17 Filed 07/29/21 Page 4 of 6




of Soc. Sec., 413 F. App’x 517, 519—20 (3d Cir. 2011) (citing SSR 02-1P, 2000 WL 628049, *1
(S.S.A. Sept. 12, 2002)).
        The ALJ’s decision indicates he accounted for the combined impact of Plaintiff’s
impairments, including obesity, when he considered her functional limitations and formulated
her RFC. The ALJ explained at step three that while he found Plaintiff’s weight was not “itself
disabling,” it did “significantly limit[] the claimant’s ability to do basic work activities.” (R. 18).
The ALJ indicated he would consider that toward Plaintiff’s RFC. (R. 18). Subsequently, in his
consideration of the evidence pertaining to Plaintiff’s RFC, the ALJ again acknowledged that
Plaintiff’s medical records indicated morbid obesity. (R. 21). The ALJ also detailed his
consideration of Plaintiff’s ankle injuries, the surgeries she underwent to address them, and her
progress since that time. (R. 21). Considering all that evidence, the ALJ found a reduced range
of sedentary work would be appropriate. (R. 19, 21). Reading these component parts of the
decision “as a whole,” Jones, 364 F.3d at 505, it is clear the ALJ considered the combined effect
of Plaintiff’s impairments to arrive at the RFC.
        Next, the Court finds Plaintiff’s argument that the ALJ failed to consider medical records
from Dr. Gruen and Dr. Burns is decisively contradicted by the decision. Dr. Gruen was
Plaintiff’s orthopedic surgeon after her accident in 2016, and Dr. Burns later operated on
Plaintiff’s left ankle and toes. (R. 548, 798). The ALJ considered Dr. Gruen’s 2016 treatment
records. (R. 21). He also discussed Plaintiff’s “left foot tendon release” and treatment with Dr.
Burns for “left hammertoes.” (R. 21). The ALJ did not specifically discuss Dr. Gruen’s 2018
report, however, Plaintiff fails to explain how Dr. Gruen’s report is contrary to the RFC
determination. Therein Dr. Gruen confirmed that Plaintiff suffered bilateral distal tibia fractures
and indicated they had healed with some complications from toe contractions, she had been
discharged from care, and her prognosis was fair. (R. 835). Dr. Gruen opined that Plaintiff
would suffer from “limited ambulatory ability” and could only perform sedentary work on a
“regular, sustained, competitive and productive basis.” (R. 836). ALJs are not required to
address every record, Fargnoli, 247 F.3d at 42, and as there is no apparent conflict between this
record and the RFC determination, Plaintiff has failed to explain how specific reference to Dr.
Gruen’s 2018 report would have affected the outcome of her case. Thus, there is no harm in its
omission. See Woodson, 661 F. App’x at 766.
        Plaintiff also challenges the ALJ’s assignment of “limited weight” to opinion evidence
provided by Bernadette Alexander, LPC. Plaintiff alleges the ALJ discounted her opinion solely
because Ms. Alexander was not an acceptable medical source. Plaintiff argues that because Ms.
Alexander’s opinion was a medical source opinion even if it was not an acceptable medical
source opinion, it should have been evaluated according to the factors at 20 C.F.R.
§ 404.1527(c)(1)—(6) (directing consideration of opinions based on, inter alia, “[l]ength of the
treatment relationship and the frequency of examination,” “[n]ature and extent of the treatment
relationship,” “[s]upportability,” “[c]onsistency,” and “[s]pecialization”).
       Contrary to Plaintiff’s characterization of the ALJ’s consideration of Ms. Alexander’s
opinion, the ALJ afforded Ms. Alexander’s opinion limited weight not only because Ms.
                                                  4
          Case 2:20-cv-01055-ANB Document 17 Filed 07/29/21 Page 5 of 6




Alexander was not an acceptable medical source, but also because her findings were inconsistent
with the medical record. The ALJ explained that while Ms. Alexander opined that Plaintiff was
significantly limited by her mental health impairments, Plaintiff’s mental health records
indicated her mental health limitations were “situational” in “significant ways.” (R. 23). The
ALJ further explained that Ms. Alexander’s initial mental status findings were “unremarkable,”
despite her later opined limitations. (R. 23). The ALJ provided several bases for the value he
assigned to Ms. Alexander’s opinion, and it is not evident to the Court that those reasons are
wrong. Therefore, the Court will not disturb the ALJ’s consideration of that evidence. Cotter,
642 F.2d at 706.
         Plaintiff fares no better generally challenging the RFC as lacking sufficient analysis or
the support of substantial evidence. The ALJ articulated Plaintiff’s RFC and followed it with an
explanation of how he considered the evidence in the record to arrive at that determination. The
ALJ considered Plaintiff’s testimony that she could not be on her feet long, could only walk on
flat surfaces, and used a cane. (R. 20). For Plaintiff’s mental limitations, he considered
Plaintiff’s testimony that she suffered from depression, anxiety, and PTSD. (R. 20). He also
considered the objective medical evidence which indicated Plaintiff had healed well after her
2016 accident and had a normal gait despite lingering foot and ankle pain. (R. 21). Objective
mental health evidence indicated that while Plaintiff suffered from depression, anxiety, and
PTSD, her mental status examinations were unremarkable, she was oriented in all spheres, and
she demonstrated a logical, coherent thought process. (R. 21—22). Based on the evidence, the
ALJ formulated Plaintiff’s RFC to include a reduced range of sedentary work that would require
only simple, routine tasks and occasional contact with others. (R. 19). The ALJ included these
limitations despite opinion evidence in the record that would have supported less significant
limitations. (R. 22—23).
        Plaintiff contends that analysis is deficient because the ALJ should have more
specifically addressed her “ability to walk, stand, sit, lift, carry, push, pull, reach, climb, crawl
and handle,” and her mental abilities, including “understand[ing,]” the ability to “carry out and
remember simple instructions, [and] to respond appropriately to supervision, co-workers, and
work pressures.” (Doc. No 14, pgs. 16—17 (citing 20 C.F.R. §§ 404.1545(b)—(c),
416.945(b)—(c)). However, the ALJ need not “use particular language” as long as his
“explanation of findings . . . permit[s] meaningful review.” Jones, 364 F.3d at 505. The
explanation provided by the ALJ in this instance is adequately detailed to permit meaningful
review, and supplies evidence in support of the decision that would satisfy a reasonable mind.
Id. at 503 (citing Jesurum v. Sec’y of the U.S. Dep’t of Health & Human Servs., 48 F.3d 114, 117
(3d Cir. 1995)). Further, all of Plaintiff’s limitations that were “credibly established” by the
evidence were presented to the vocational expert (“VE”) to determine whether work remained
available to Plaintiff. Rutherford v. Barnhart, 399 F.3d 546, 554 (3d Cir. 2005). For these and
the foregoing reasons, the Court will affirm the ALJ’s decision.

                                                  5
        Case 2:20-cv-01055-ANB Document 17 Filed 07/29/21 Page 6 of 6




       Therefore, IT IS HEREBY ORDERED that Plaintiff’s Motion for Summary Judgment

(Doc. No. 13) is DENIED and that Defendant’s Motion for Summary Judgment (Doc. No. 15) is

GRANTED in part and DENIED in part.

                                         /s Alan N. Bloch
                                         United States District Judge


ecf:   Counsel of Record




                                            6
